Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

        Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses generating a processing data in which “acquiring cumulative operation amounts of a plurality of items of each of a 10plurality of the printing apparatuses, the cumulative operation amounts being amounts cumulated within a predetermined time period, and the cumulative operation amounts being transmitted from the plurality of printing apparatuses which are within a communication range of the communication unit; receiving, via the operation unit, a designation of at least one item of the plurality 15of items; determining a use frequency ranking of the plurality of printing apparatuses in accordance with the received designation; and performing, based on a result of the determined use frequency ranking, one of connection processing of connecting to a printing apparatus by the wireless communication 20and preparation processing of preparing for connection to a printing apparatus by the wireless communication, in a manner that a printing apparatus having a low use frequency ranking is prioritized over a printing apparatus having a high use frequency ranking” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Shikama et al. (US P. No. 2020/0241822) and Iida et al. (US .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.


	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Shikama et al. (US P. No. 2020/0241822) discloses the communication-state determination unit determines whether the image data transmission device connected to the handheld printer acquired by the communication control unit is the wireless terminal, and notifies the determination result output unit of the determination result. That is, the 
Iida et al. (US P. No. 2019/0364169) discloses an image forming apparatus connected to a plurality of portable terminals via wireless communication. The device status display screen after error occurrence is the same as the device status display screen. In this screen, an error occurrence status display region corresponding to a paper jam that is an error that has occurred is changed to an error display.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 07, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672